PER CURIAM.
The trial judge properly enjoined appellant from soliciting car rental business at Tampa International Airport, where an exclusive contract with two other companies is in effect. Olin’s Miami Rent-A-Car, Inc. v. Board of County Commissioners, Fla.App.1968, 217 So.2d 144; Miami Beach Airline Service v. Crandon, 1947, 159 Fla. 504, 32 So.2d 153. But the injunction is overly specific. The appellant may *454well follow its terms without violating a general injunction against solicitation, but the terms of the temporary injunction would apparently result in confusion to travelers who have reserved cars through the National system without providing any permissible means for avoiding that confusion. Accordingly, we affirm so much of the temporary injunction as forbids solicitation, but reverse with directions to reconsider whether a specific method of operation is needed in the injunctive order. Such a specific order, if entered, should not forbid conduct reasonably necessary in order for appellant to identify and contact its customers.
PIERCE, C. J., and MANN and Mc-NULTY, JJ., concur.